COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF REINSTATEMENT

Appellate case name:       Andrew Whallon, Dahlia Garcia, and Richard Grayshaw v. City of
                           Houston

Appellate case number:     01-11-00333-CV

Trial court case number: 0851588

Trial court:               270th District Court of Harris County

       On January 3, 2013, the Court dismissed the above-referenced appeal because appellants
had failed to file a brief. Appellants moved for rehearing. We grant appellants’ motion for
rehearing, withdraw our opinion and judgment of January 3, 2013, and reinstate the appeal.
        Appellants’ brief must be filed no later than July 15, 2013. No further extensions of
time to file appellants’ brief will be granted. If appellants’ brief is not filed by the deadline, the
Court will dismiss this appeal for want of prosecution without further notice. See TEX. R. APP. P.
42.3(b).
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle

Date: June 13, 2013